UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: December 31, 2007 Nelson N. Lee Capital International, Inc. 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California90025 (Name and Address of Agent for Service) Copies to: Rob Helm, Esq. Dechert LLP 1775 I Street, N.W. Washington, DC20006-2401 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders [logo - Capital InternationalSM] Emerging Markets Growth FundSM Seeks long-term growth of capital by investing in companies operating in developing countries around the world [cover: global map] Semi-annual report for the six months ended December 31, 2007 Dear shareholders: Emerging markets registered solid gains as robust economies in several countries — including China, India, Brazil and Russia — tempered concerns about deteriorating global credit markets and slowing growth in the U.S. Sustained demand for commodities also provided a substantial boost. For the six-month period ended December 31, 2007, the net asset value of the Emerging Markets Growth Fund rose 15.5%, with distributions reinvested, compared to 18.6% for its benchmark.* The rise in equity markets was characterized by substantial volatility. Stocks fell in August amid credit-related market turmoil in the U.S. and Europe, rallied in September and October along with global markets in response to monetary easing by the U.S. Federal Reserve, then slid again in late November as fears of a global slowdown resurfaced. Market review Results diverged significantly by market and by sector. Energy outpaced the other sectors by a wide margin, rising 44% on the back of escalating crude oil prices. Telecommunication services, materials and industrials — all sectors more dependent on demand from developing rather than developed economies — advanced between 20% and 30%. Financials stocks, which largely escaped the problems afflicting Western banks, registered a 15% gain with shares rising sharply in the “BRIC” economies of Brazil, Russia, India and China. Information technology stocks, which tend to rely more on the U.S. economy, fell 4%, while consumer discretionary stocks, which are more susceptible to a cyclical slowdown, rose only 3%. [Begin Sidebar] EMGF total returns vs. MSCI EmergingMarkets Index (stacked) for periods ended 12/31/07 (with distributions reinvested) MSCI Emerging Emerging Markets Markets Growth Fund Annualized Index* Annualized 6 months 15.5 % — % 18.6 % — % 12 months 38.6 — 39.4 — 3 years 161.8 37.8 146.9 35.2 5 years 378.8 36.8 383.1 37.0 10 years 284.3 14.4 280.5 14.3 Lifetime 4,844.6 19.8 — † — † (since 5/30/86) [End Sidebar] *The MSCI Emerging Markets Investable Market Index (“EM IMI”) was adopted as the fund’s benchmark, effective December 1, 2007, as it better reflects the fund’s investment universe. Returns for the “MSCI Emerging Markets Index (stacked)” were calculated using the MSCI Emerging Markets Index with gross dividends from December 31, 1987, to December 31, 2000; the MSCI Emerging Markets Index with net dividends from January 1, 2001, to November 30, 2007; and the MSCI EM IMI with net dividends reinvested from December 1, 2007, to December 31, 2007. For the one-month period ended December 31, 2007, the fund’s return was 1.27%, with dividends reinvested. The MSCI Emerging Markets Index and the MSCI EM IMI gained 0.35% and 0.38%, respectively, over the same one-month period. The indices are unmanaged and do not reflect the effect of sales charges, commissions or expenses. †MSCI Emerging Markets Index did not start until December 31, 1987. [Begin sidebar] Percentage changes for markets and sectors are based on the MSCI Emerging Markets Index, with net dividends reinvested, and are for the six-month period ended December 31, 2007, unless otherwise noted. All returns and stock prices are reflected in U.S. dollars, unless otherwise noted. Fund results shown in this report are for past periods and are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, please call 800/421-0180, ext. 96245. Investing outside the United States, especially in developing markets, may be subject to additional risks, such as currency and price fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund’s prospectus. [End sidebar] Materials and industrials benefited as commodities gained and the improved government finances in several countries boosted spending on infrastructure needs, such as transportation and power generation. France’s Lafarge, the world’s largest cement maker, announced plans to acquire the cement division of Egypt’s Orascom Construction, thereby becoming the largest cement producer in the Middle East and highlighting the global trend toward consolidation in the cement industry. The information technology sector declined on continued softness in chip prices, concerns over the impact of a stronger rupee on India’s export-driven technology service providers and expectations of slowing demand from the U.S. Equity markets surged in the large and vibrant economies of Brazil, Russia, India and China, with gains ranging from 28% for Russia to 48% for India. Countries where economic policies have been moving in a positive direction — Egypt, Turkey and Indonesia — also witnessed a sharp rise in stocks. Mexican stocks fell, however, hampered by close ties to the U.S. economy. Taiwanese equities also declined, weighed down by the weak performance of information technology stocks. China dominated headlines and investor attention, propelled by a string of successful initial public offerings (IPOs) and the fastest pace of GDP growth in more than a decade. Chinese Internet search engine Alibaba’s issue of the world’s largest Internet-related IPO since Google and PetroChina’s $8.9 billion inaugural offering on the Shanghai stock exchange highlighted surging domestic retail interest in Chinese stocks. Worries about the overvaluation of domestic A-share stocks and the possible deflation of an asset bubble persisted throughout the period, and several large companies, including PetroChina, declined in December. After announcing in August that mainland residents would be allowed to invest in the Hong Kong stock market, the Chinese government said in September that unspecified limits would be imposed to prevent a disruptive rush to Hong Kong’s lower-priced shares. Longstanding restrictions on capital movement have kept China’s $2.2 trillion in household savings within the mainland, contributing to investor concerns about the market overheating. Authorities allowed the renminbi to appreciate to the highest level on record against the U.S. dollar, with the currency gaining about 4% for the period. Telecommunication services and energy stocks led Chinese markets, with China Mobile among the largest contributors to the MSCI China Index’s 37% advance. [Begin Sidebar] 10 largest equity holdings Percent of net Percent of price change for six assets as of months ended 12/31/07 12/31/07* América Móvil 3.2 % –1.0 % OAO Gazprom 3.0 35.9 Taiwan Semiconductor 2.4 –12.1 Samsung Electronics 2.3 –5.2 Hon Hai Precision 2.1 –14.6 Orascom Construction 1.8 57.8 Telekomunikasi Indonesia 1.6 .1 GOME Electrical Appliances Holding 1.4 65.1 DLF 1.1 109.1 Orascom Telecom Holding 1.1 28.1 Total 20.0 % *The percentage change is reflected in U.S. dollars. The actual gain or loss on the total position in the fund may differ from the percentage shown. [End Sidebar] India’s domestic stock market touched a record high in October amid strong foreign capital flows, pushing the rupee to its highest level in more than nine years and prompting the nation’s securities regulator to tighten rules for international investors. The economy showed signs of slowing from its heady pace but still maintained an annualized GDP growth of 8.9% in the third quarter. In other developments, a previously agreed-upon civilian nuclear contract with the U.S. fell through in October, setting back prospects for progress in nuclear power generation. South Korea shares posted mixed results. Strong demand in Asia and the Persian Gulf supported gains in the materials and industrials sectors as steelmakers POSCO and Hyundai Steel led South Korean markets. Consumer discretionary, financials and information technology stocks posted weak results, with Samsung Electronics among the emerging markets’ major detractors to returns. Opposition candidate Lee Myung-bak was elected South Korea’s president in December, ending a decade of liberal rule by Kim Dae-jung and his successor Roh Moo-hyun. [Begin Sidebar] Where the fund’s assets were invested Percent of net assets MSCI EM Index1 Value of holdings 12/31/07 12/31/06 6/30/07 12/31/07 6/30/07 12/31/07 (in thousands) Asia-Pacific China 9.6 % 10.3 % 9.7 % 12.7 % 15.9 % $ 1,584,330 Hong Kong 1.5 1.1 1.2 — — 197,362 India 6.5 5.5 7.1 6.4 8.3 1,150,987 Indonesia 3.4 2.2 2.7 1.6 1.7 435,179 Malaysia 3.9 4.4 4.7 2.7 2.5 771,402 Philippines .8 1.0 1.3 .6 .5 210,198 Singapore .2 .9 1.3 — — 205,890 South Korea 11.0 10.3 9.2 15.6 14.3 1,499,084 Sri Lanka .1 .2 .2 — — 27,553 Taiwan 11.9 11.2 9.7 12.5 9.9 1,582,072 Thailand 1.5 1.3 1.7 1.4 1.3 271,876 Vietnam .4 .3 .1 — — 18,807 50.8 48.7 48.9 53.5 54.4 7,954,740 Latin America Argentina .4 .3 .4 .7 .4 68,957 Brazil 9.6 12.6 7.2 11.2 13.4 1,177,443 Chile .5 .5 .4 1.6 1.2 62,695 Colombia .3 .4 .4 .3 .3 57,779 Dominican Republic — 665 Mexico 7.7 6.1 5.9 6.0 4.5 953,516 Peru .1 — — .6 .6 — Venezuela — 1,239 18.6 19.9 14.3 20.4 20.4 2,322,294 Eastern Europe and Middle East Croatia — — .1 — — 17,034 Czech Republic .1 — — .8 .8 — Hungary .4 — — 1.1 .8 — Israel 2.5 2.1 1.8 2.3 2.1 297,213 Kazakhstan .2 .5 .4 — — 73,065 Oman .1 .3 .3 — — 45,404 Pakistan — .1 .1 .2 .1 17,449 Poland .4 .2 .5 1.9 1.7 78,338 Russia 5.3 6.4 11.7 9.5 10.1 1,909,880 Turkey 3.4 2.8 1.7 1.6 1.7 275,206 United Arab Emirates .1 .1 .1 — — 18,160 12.5 12.5 16.7 17.4 17.3 2,731,749 Africa Egypt 2.0 2.7 3.6 .8 .8 585,469 Morocco .1 .1 .1 .3 .3 15,291 South Africa 8.7 7.9 6.0 7.5 6.7 975,370 10.8 10.7 9.7 8.6 7.8 1,576,130 Other markets2 Canada .4 .5 .5 79,885 Germany — .2 .2 24,066 Netherlands .2 — .1 15,727 Sweden .1 .1 — — United Kingdom .7 1.0 1.1 182,862 United States of America .6 .7 .8 130,479 2.0 2.5 2.7 433,019 Multinational .5 .6 .6 100,654 Other3 1.1 1.2 1.4 235,027 Cash & equivalents less liabilities 3.7 3.9 5.7 922,068 Total net assets 100.0 % 100.0 % 100.0 % $ 16,275,681 1 MSCI Emerging Markets Index also includes Jordan (0.1% at 6/30/07 and 0.1% at 12/31/07). A dash indicates that the market is not included in the index. Source: MSCI. 2 Includes investments in companies incorporated in the region that have significant operations in emerging markets. 3 Includes stocks in initial period of acquisition. [End sidebar] [Begin Sidebar] Percent change in key markets* Six months ended 12/31/07 Expressed Expressed in U.S. in local dollars currency Asia-Pacific China 36.7 % 36.4 % India 48.2 43.4 Indonesia 36.1 41.5 Malaysia 13.5 8.7 Philippines 7.0 –4.5 South Korea 8.7 10.2 Taiwan –1.8 –3.1 Thailand 19.7 16.8 Latin America Argentina –8.1 –6.2 Brazil 36.6 26.3 Chile –4.3 –9.5 Colombia 3.5 6.7 Mexico –6.3 –5.3 Peru 16.5 14.4 Eastern Europe and Middle East Czech Republic 30.2 11.3 Hungary –7.0 –11.6 Israel 14.5 4.8 Pakistan –3.0 –1.1 Poland 2.6 –9.4 Russia 28.0 26.7 Turkey 31.7 18.2 Africa Egypt 38.9 34.7 Morocco 16.4 9.1 South Africa 7.4 4.1 Other markets Jordan 19.2 19.3 Emerging Markets Growth Fund 15.5 *The market indices, compiled by MSCI, are unmanaged and their results include reinvested distributions, but do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] Taiwanese stocks weakened throughout the period, hampered by Taiwan’s export-dependent economy and sharp declines in the information technology, financials and consumer discretionary sectors. Sluggish results from software companies Hon Hai Precision and Taiwan Semiconductor Manufacturing weighed heavily on the market. Indonesian stocks touched record highs, boosted by rising prices for commodities, particularly palm oil. Malaysian stocks rose 13%, supported by an improving economy. Thai stocks also gained considerably after Thailand relaxed several foreign exchange controls imposed in late 2006 to stem currency appreciation. At the end of the year, Thailand’s first election since the September 2006 military coup that ousted prime minister Thaksin Shinawatra awarded the most seats to the Thaksin-friendly People’s Power Party, though the party fell short of a parliament majority. Latin American stocks declined for the most part. Brazil, however, posted strong gains, lifted by oil producer Petrobras and mining giant Vale do Rio Doce (CVRD). Brazilian stocks benefited from an expanding domestic economy, declining interest rates and the global commodities boom, especially for agricultural products, which are among the nation’s largest exports. Mexican stocks declined, with materials and consumer discretionary posting the weakest results, hurt by Cemex and media company Grupo Televisa. Former first lady Cristina Fernández de Kirchner was elected president of Argentina in October. Russian stocks were buoyed by energy giant Gazprom and Russian telecom provider VimpelCom. Gazprom announced a partnership with French company Total in July to develop the Shtokman field, the world’s second-biggest natural gas reserve. President Vladimir Putin accepted a December offer to become Russia’s prime minister under his newly chosen successor, Dmitry Medvedev, indicating that Putin may maintain power after leaving office. South African stocks did not keep up with the broader emerging markets, dragged down by the consumer discretionary sector and relatively weak results from resource companies. Several major gold stocks, such as Harmony Gold, fell sharply. The South African central bank increased its key interest rate to 11% in an effort to combat inflation, which reached a four-year high of 7.9% in November. On the political front, Jacob Zuma was elected leader of South Africa’s ruling African National Congress, defeating President Thabo Mbeki and raising speculation over the ANC’s candidate for the 2009 presidential election. Turkish stocks rose more than 30%, bolstered by a resounding parliamentary victory for the ruling AK Party, declining interest rates, improving public finances and greater political stability. Abdullah Gül became Turkey’s president in August, three months after an earlier effort to elect him triggered a political crisis and early elections. Most emerging markets currencies appreciated against the U.S. dollar, with the Turkish lira, Brazilian real and Chilean peso gaining noticeable ground. Several central banks including South Africa, Mexico, China, India and South Korea raised rates, pressured by rising food and energy prices, though Turkey, Brazil and the Philippines lowered rates. Portfolio review Fund results were strong for the six-month period ended December 31, 2007, but were lower than those of its benchmark.* The fund benefited from stock selection in various areas of consumer economies, including food products, beverages, specialty retail, automobiles, and textiles, apparel and luxury goods. Chinese electronics retailer GOME, Hong Kong land company CC Land Holdings and luxury hotel chain Shangri-La Asia were among the top contributors to fund results. *The MSCI Emerging Markets Investable Market Index (“EM IMI”) was adopted as the fund’s benchmark, effective December 1, 2007, as it better reflects the fund’s investment universe. Returns for the “MSCI Emerging Markets Index (stacked)” were calculated using the MSCI Emerging Markets Index with gross dividends from December 31, 1987, to December 31, 2000; the MSCI Emerging Markets Index with net dividends from January 1, 2001, to November 30, 2007; and the MSCI EM IMI with net dividends reinvested from December 1, 2007, to December 31, 2007. For the one-month period ended December 31, 2007, the fund’s return was 1.27%, with dividends reinvested. The MSCI Emerging Markets Index and the MSCI EM IMI gained 0.35% and 0.38%, respectively, over the same one-month period. The indices are unmanaged and do not reflect the effect of sales charges, commissions or expenses. Rising demand for agricultural commodities such as sugar and palm oil, which can be used as an alternative fuel, also benefited fund returns. Palm oil producers IOI of Malaysia and Singapore-based Wilmar contributed to results, while beverage conglomerate United Spirits of India and meat producer Perdigão of Brazil also helped returns. The fund’s investments in Russia have grown, particularly among steel, and metals and mining companies, including steel group Evraz, Magnitogorsk Iron and Steel Works, Novolipetsk Steel, and potash producer Uralkali. Share prices for these companies rose amidst strong sales and profits, boosted by a robust domestic economy that grew at a 7% annualized rate in 2007. Against this backdrop, we gradually increased our investments in Russian oil and gas companies over the period on the view that the valuations of many stocks have become attractive relative to oil companies in both the emerging markets and the developed world. We significantly added to our holdings in Gazprom, which was the fund’s second-largest holding at the end of the period. Gazprom is one of the world’s largest gas companies and controls all natural gas exported from Russia. The fund’s underweight position in the energy sector compared to the MSCI Emerging Markets Index detracted from results, including its lack of sufficient investment in Brazil’s Petrobras and the Indian petrochemicals conglomerate Reliance Industries. The fund’s investment in China Shenhua Energy was beneficial as shares of China’s largest coal producer gained 70% amid growing demand for coal. Holding relatively few shares of a number of mega-cap stocks that rose sharply during the period, such as Brazilian iron ore producer CVRD, Chinese cellular provider China Mobile and China Life Insurance, also detracted from results. On the other hand, we held several investments in small- and mid-cap companies and the selection of stocks in these market-capitalization ranges benefited results. Many of these companies are privately run entrepreneurial enterprises catering to domestic demand, and shares rose in the aggregate. However, as investors turned more defensive amid weakening global economies and rising inflationary pressures, mega-cap stocks generally did better than small-cap stocks. The fund’s overweight position in telecommunication services stocks proved favorable, as telecommunication services and other sectors associated with steady earnings held a comparative advantage during the recent period of market turmoil. However, two of the fund’s largest telecom holdings — Telekom Indonesia and América Móvil — lagged the market. Telekom Indonesia suffered partly due to a rotation by domestic investors out of telecoms and into commodities, but also as a result of increased competition in the wireless business. América Móvil retreated amid a broader sell-off in Mexico, even though the revenues and profits remained strong for the wireless cellular provider. América Móvil was the fund’s largest holding at the end of the period. Many of the fund’s information technology holdings weighed on results. Shares of Taiwan Semiconductor Manufacturing fell 12%, and those of electronics components manufacturer Hon Hai Precision declined 15% on concerns over rising costs and emerging competition from smaller Chinese manufacturers. Indian technology services provider Infosys Technologies, which derives most of its revenue by selling services to U.S. companies, fell 6% on worries over sales volumes due to the rupee’s sharp appreciation against the U.S. dollar and expectations of a slowing U.S. economy. The decision not to invest in several smaller technology companies that posted double-digit losses helped the portfolio. Several investments in the industrials sector contributed to returns including construction companies that benefited from the construction boom in the Middle East, such as Orascom Construction of Egypt and Murray & Roberts of South Africa. Mexican toll road company Empresas ICA and Indian wind energy company Suzlon Energy also helped, though the fund’s investment in Malaysian container company Transmile detracted from results. Transmile shares fell after accounting inconsistencies were discovered by auditors. During the period, we increased our investments in the energy sector and reduced our holdings in financials. In our view, although emerging markets financials stocks have weathered the recent market turmoil better than their developed market counterparts, we believe they could come under some stress should the global economy slow down sharply and credit markets weaken further. Moreover, loan underwriting standards have been lax in some markets and questions remain concerning the quality of banks’ loan books, prompting us to limit investments in this area. Outlook Emerging markets equities held their ground during a period of substantial market turbulence, underscoring the resilience of the asset class. In a reversal of the 1997 Asian financial crisis, emerging markets came to be seen as the source of economic and financial market stability, while the U.S. was the epicenter of market troubles. Asian sovereign wealth funds provided a large part of the financing for several troubled Western banks, highlighting the increased participation of emerging markets institutions in global markets and the contribution of the Asian savings pool to financial market stability. In our view, the greater integration of emerging markets into the global economy and financial system is a positive development. By ensuring multiple levels of global growth across different geographical areas, the chances of avoiding a global slump are higher. Greater integration also ensures the continuation of public policies toward more open trade, more transparent and better regulated capital markets that allow for greater capital formation and ultimately, higher economic growth. After five continuous years of substantial gains, the question for most investors is whether emerging markets equities can continue to rise further, especially in the face of slowing global growth and financial market volatility. Furthermore, the price-to-earnings ratio of emerging markets stocks, which have traditionally traded at a discount, have become more similar to developed markets, providing little cushion in terms of valuation. Against this backdrop, we remain cautious toward emerging markets equities in the near term. Although emerging markets economies remain quite robust, we believe they will not escape unscathed in the event of simultaneous economic slowdowns in the U.S., Europe and Japan, which appear increasingly likely. Moreover, if the U.S. enters a recession — a possibility that cannot be ruled out — the repercussions for emerging markets economies will be even greater. There is no doubt that there is great vibrancy and momentum in domestic economies such as China, India, Brazil, Russia, Malaysia and Indonesia, even though more advanced emerging markets economies, such as South Korea and Taiwan, are growing at a slower pace. In the aggregate, the GDP of emerging markets economies grew at 8.1% in 2007, according to estimates from the International Monetary Fund (IMF) — more than three times the 2.5% rate of major developed economies in the U.S., Europe and Japan over the same period. China was estimated by the IMF to have been the world’s greatest contributor to global growth in 2007. With this degree of momentum, we expect domestic economies to provide some counterbalance to the slowdown in advanced economies, though we recognize this may not be enough to entirely offset the impact of sluggish developed economies. As such, we may see a period of slower economic growth and lower corporate profitability compared to recent years. Rising inflationary pressures and appreciating emerging markets currencies also limit the ability of authorities to use monetary tools to stimulate economies. With this in mind, we are emphasizing higher quality, cash-generative companies in the fund along with those that have good earnings visibility. We are avoiding the more export-oriented industries, as well as most companies in the financials sector. We continue to like several small- and mid-sized companies based on their entrepreneurial culture and orientation toward domestic economies. Despite these near-term challenges, the medium-term outlook for emerging markets remains quite positive. Utilizing the boon of recent economic growth, many governments have focused on addressing several economic imbalances by reducing or eliminating fiscal deficits, channeling surplus revenues from high commodity and energy prices into stabilization funds, building up foreign exchanges reserves and keeping inflation within bounds. According to the IMF, the current account surplus of emerging markets in the aggregate stood at $684 billion at the end of 2007, rising from $89 billion at the end of 2001. This compares to a $500 billion current account deficit for the advanced economies, most of it accounted for by the U.S. Large current account surpluses have attracted capital inflows, and policymakers have responded by letting exchange rates appreciate to a degree and by liberalizing capital outflows, while continuing to accumulate reserves. Stronger fiscal and external account profiles should provide a greater degree of insulation for many emerging markets against financial market volatility and, should it occur, a slide in commodity and energy prices. With that, we also expect to see greater differentiation of returns among industries, markets and individual stocks as domestic and local factors have greater influence than external factors — a phenomenon we observed in this six-month period. We believe this is a good environment for active managers. We look forward to reporting to you in another six months. Sincerely, /s/ Shaw B. Wagener Shaw B. Wagener President December 31, 2007 About the fund and its adviser Emerging Markets Growth Fund was organized in 1986 by the International Finance Corporation (IFC), an affiliate of the World Bank, as a vehicle for investing in the securities of companies based in developing countries. The premise behind the formation of the fund was that rapid growth in these countries could create very attractive investment opportunities. It also was felt that the availability of equity capital would stimulate the development of capital markets and encourage countries to liberalize their investment regulations. Capital International, Inc., the fund’s current investment adviser, is one of The Capital Group Companies,SM one of the world’s most experienced investment advisory organizations, with roots dating back to 1931. The Capital Group organization has been involved in international investing since the 1950s. Capital International employs a research-driven approach to investing. Along with its institutional management affiliates, Capital International maintains a global investment research network that employs more than 170 investment professionals based on three continents. They include analysts and portfolio managers, born in over 29 countries, who speak a variety of languages. These professionals travel millions of miles each year, keeping a close watch on industry trends and government actions and scrutinizing thousands of companies. Over time, the fund’s adviser has devoted increased resources to the task of evaluating and managing investments in developing countries. Currently, there are 22 analysts covering these countries, compared with four in 1986; 19 of these analysts also manage a portion of the fund. Most of the fund’s assets are managed by the six portfolio managers. Capital International’s research effort focuses heavily on sectors as well as on individual countries. It is an intensive effort that combines company and industry analysis with a political and macroeconomic overview, and we believe it has given Emerging Markets Growth Fund a competitive edge. Investment portfolio December 31, 2007 unaudited Equity securities Sector diversification Common stocks Preferred stocks Convertible stocks Bonds and notes Percent of net assets Materials 15.25 % .48 % .02 % - % 15.75 % Telecommunication services 11.59 .78 - - 12.37 Industrials 11.71 - - - 11.71 Information technology 11.61 - - - 11.61 Financials 11.22 .27 - .06 11.55 Energy 10.64 .49 - - 11.13 Consumer discretionary 9.00 - - .01 9.01 Consumer staples 5.80 .77 - - 6.57 Utilities 1.24 .59 - .03 1.86 Health care 1.23 - .01 - 1.24 Other 1.24 - - .29 1.53 90.53 % 3.38 % .03 % .39 % 94.33 % Short-term securities 4.28 Excess of cash and receivables over payables 1.39 Net assets 100.00 % Equity securities Value Shares (000 ) Argentina-0.20% Empresa Distribuidora y Comercializadora Norte SA, Class B (ADR) (1) 1,037,300 $ 22,841 Grupo Financiero Galicia SA, Class B (1) 5 Grupo Financiero Galicia SA, Class B (ADR) (1) 1,175,700 8,912 31,753 Brazil-7.13% Anhanguera Educacional Participações SA, units (1) 578,600 12,359 B2W - Cía. Global do Varejo, ordinary nominative 1,158,600 46,240 B2W - Cía. Global do Varejo (GDR) (acquired 10/11/05, cost: $6,746,000) (2) 228,978 18,277 Banco do Estado do Rio Grande do Sul SA, Class B, preferred nominative 3,768,000 23,277 CESP - Cía. Energética de São Paulo, Class B, preferred nominative (1) 402,760 9,832 Cía. de Bebidas das Américas - AmBev, ordinary nominative (ADR) 643,644 43,768 Cía. de Bebidas das Américas - AmBev, preferred nominative (ADR) 1,772,522 125,902 Cía. de Saneamento de Minas Gerais, ordinary nominative 1,444,800 25,177 Cía. Energética de Minas Gerais - CEMIG, preferred nominative 5,276,051 96,387 Cía. Vale do Rio Doce, ordinary nominative (ADR) 8,400 274 Cía. Vale do Rio Doce, Class A, preferred nominative (ADR) 2,309,024 64,606 Companhia de Concessões Rodoviárias, ordinary nominative 3,460,200 53,488 Drogasil SA, ordinary nominative 1,521,000 12,269 Dufry South America Ltd. (BDR) (1) 2,238,500 57,252 Embraer - Empresa Brasileira de Aeronáutica SA, ordinary nominative 1,825,400 20,675 Embraer - Empresa Brasileira de Aeronáutica SA, ordinary nominative (ADR) 1,336,400 60,926 GVT (Holding) SA, ordinary nominative (1) 278,200 5,591 Helbor Empreendimentos SA, ordinary nominative (1) 2,590,000 16,714 Itaúsa - Investimentos Itaú SA, preferred nominative 3,129,274 20,668 LIGHT - Serviços de Eletricidade SA, ordinary nominative 560,613 9,028 Marfrig Frigoríficos e Comércio de Alimentos SA, ordinary nominative 4,673,800 40,065 Marisa SA, ordinary nominative (1) 2,840,600 12,534 New GP Capital Partners, LP, Class B (acquired 1/28/94, cost: $11,955,000) (2)(3)(4) 27,000 Perdigão SA, ordinary nominative 2,256,629 56,143 Petróleo Brasileiro SA - Petrobras, ordinary nominative (ADR) 271,500 31,288 Petróleo Brasileiro SA - Petrobras, preferred nominative (ADR) 833,000 80,151 SLC Agrícola SA (1) 1,274,800 11,823 Telemig Celular Participações SA, preferred nominative (ADR) 549,658 30,863 Telemig Celular SA, Class G, preferred nominative 38,529 13,624 Tele Norte Celular Participações SA, ordinary nominative (1)(4) 184,298 7,541 Tele Norte Celular Participações SA, preferred nominative (1)(4) 453,978 6,760 Tele Norte Leste Participações SA, preferred nominative 963,200 18,490 TIM Participações SA, ordinary nominative 9,498,543 44,849 TIM Participações SA, preferred nominative 16,180,302 55,299 TIM Participações SA, preferred nominative (ADR) 232,600 8,129 Usinas Siderúrgicas de Minas Gerais SA, ordinary nominative 160,700 7,498 Usinas Siderúrgicas de Minas Gerais SA, Class A, preferred nominative 267,247 12,243 1,160,010 Canada-0.49% Banro Corp. (1) 1,063,500 12,214 CIC Energy Corp.(1)(4) 3,080,300 44,221 Platmin Ltd. (1) 2,384,200 22,843 Platmin Ltd. (CDI) (1) 64,200 607 79,885 Chile-0.39% Cía. de Telecomunicaciones de Chile SA (ADR) 4,450,500 33,201 Ripley Corp SA 26,814,261 29,414 Ripley Corp SA, rights expire January 15, 2008 2,088,777 80 62,695 China-9.73% Acorn International, Inc. (ADR) (1) 75,000 700 Advanced Semiconductor Manufacturing Corp. Ltd. (Hong Kong) (1) 8,030,000 395 Alibaba.com Ltd. (Hong Kong) (1) 1,282,500 4,548 Anhui Conch Cement Co. Ltd. (Hong Kong) 6,532,000 56,268 Anhui Conch Cement Co. Ltd., Class A Call Warrants issued by Citigroup, expire January 20, 2010 (acquired 12/21/06, cost: $860,000)(2) 236,600 2,359 Anhui Conch Cement Co. Ltd., Class A Call Warrants issued by Lehman Brothers, expire June 2, 2008 (acquired 5/31/06, cost: $359,000)(2) 96,795 965 ANTA Sports Products Ltd. (Hong Kong) (1) 24,728,600 34,149 Beijing Enterprises Holdings Ltd. (Hong Kong) 6,527,000 30,738 Bio-Treat Technology Ltd. (Singapore) 8,713,911 4,696 BYD Co. Ltd. (Hong Kong) 5,697,000 37,572 China Aoyuan Property Group Ltd. (Hong Kong) (1) 46,469,000 24,522 China Communications Construction Co. Ltd. (Hong Kong) 18,200,000 46,931 China Construction Bank Corp. (Hong Kong) 60,010,600 50,330 China High Speed Transmission Equipment Group Co. Ltd. (Hong Kong) (1) 1,249,000 3,271 China Huiyuan Juice Group Ltd. (Hong Kong) (1) 930,500 968 China Life Insurance Co. Ltd. (Hong Kong) 1,423,000 7,242 China Life Insurance Co. Ltd. (ADR) 486,566 37,222 China Mengniu Dairy Co. (Hong Kong) 18,151,000 66,383 China Merchants Bank Co. Ltd. (Hong Kong) 3,160,500 12,747 China Mobile Ltd. (Hong Kong) 3,206,000 55,555 China Molybdenum Co. Ltd. (Hong Kong) (1) 23,349,000 42,197 China National Offshore Oil Corp. (Hong Kong) 8,935,000 14,998 China Oilfield Services Ltd. (Hong Kong) 2,638,000 5,963 China Overseas Land & Investment Ltd. (Hong Kong) 8,418,083 17,261 China Resources Enterprise Ltd. (Hong Kong) 7,394,000 31,470 China Shenhua Energy Co. Ltd. (Hong Kong) 23,427,500 138,930 China Yurun Food Group Ltd. (Hong Kong) 6,305,000 10,358 COSCO Pacific Ltd. (Hong Kong) 8,917,000 23,556 Country Garden Holdings Co. Ltd. (Hong Kong) (1) 5,659,000 6,520 Ctrip.com International Ltd. (ADR) 1,072,600 61,642 Dalian Port (PDA) Co. Ltd. (Hong Kong) 9,674,000 7,287 GOME Electrical Appliances Holding Ltd. (Hong Kong) 86,821,829 219,584 Industrial and Commercial Bank of China Ltd. (Hong Kong) 110,497,000 78,537 Intime Department Store (Group) Co. Ltd. (Hong Kong) (1) 1,101,500 1,292 Lenovo Group Ltd. (Hong Kong) 79,412,700 70,311 Li Ning Co. Ltd. (Hong Kong) 7,104,000 26,064 New Oriental Education & Technology Group Inc. (ADR) (1) 388,300 31,293 Nine Dragons Paper Industries Co. Ltd. (Hong Kong) 17,069,200 42,879 PetroChina Co. Ltd. (Hong Kong) 22,365,100 39,466 Qinghai Salt Lake Potash Co. Ltd., Class A Call Warrants issued by UBS AG, expire May 10, 2010 (acquired 5/8/07, cost: $14,396,000) (2) 2,865,214 30,543 Semiconductor Manufacturing International Corp. (Hong Kong) (1) 143,843,000 15,011 Shanghai Forte Land Co. Ltd. (Hong Kong) 7,550,000 4,104 Shanghai Prime Machinery Co. Ltd. (Hong Kong) 20,880,000 7,103 Sinofert Holdings Ltd. (Hong Kong) 138,158,300 128,050 Tong Ren Tang Technologies Co. Ltd. (Hong Kong) 804,900 1,491 TPV Technology Ltd. (Hong Kong) 43,528,000 31,449 Wumart Stores, Inc. (Hong Kong) 3,878,384 3,289 Yanzhou Coal Mining Co. Ltd. (Hong Kong) 8,268,000 16,121 1,584,330 Colombia-0.35% Cía. de Cemento Argos SA 1,999,900 8,904 Inversiones Argos SA 7,906,483 47,274 56,178 Egypt-3.60% Commercial International Bank (Egypt) S.A.E 883,146 14,612 Egyptian Company for Mobile Services S.A.E. 2,477,200 91,565 Orascom Construction Industries Co. 2,048,971 212,541 Orascom Construction Industries Co. (GDR) 391,656 82,021 Orascom Telecom Holding S.A.E (GDR) 2,183,900 180,863 Raya Holding Co. for Technology and Communication S.A.E 1,634,700 3,867 585,469 Germany-0.15% C.A.T. oil AG (1) 1,103,502 24,066 24,066 Hong Kong-1.21% C C Land Holdings Ltd. 44,176,300 63,710 Clear Media Ltd. (1) 13,011,000 13,562 Foxconn International Holdings Ltd. (1) 12,769,000 28,490 Kerry Properties Ltd. 447,000 3,565 Kingway Brewery Holdings Ltd. 8,215,300 2,288 Melco International Development Ltd. 443,000 660 Shangri-La Asia Ltd. 27,397,246 85,087 197,362 India-7.06% Ambuja Cements Ltd. 37,137,092 138,416 Apollo Hospitals Enterprise Ltd. 1,222,966 16,225 Apollo Hospitals Enterprise Ltd. (GDR) 233,800 3,102 Bharat Electronics Ltd. 380,971 20,394 Bharat Heavy Electricals Ltd. 751,212 49,105 Bharti Airtel Ltd. (1) 2,727,074 68,605 Cummins India Ltd. 1,182,073 12,459 DLF Ltd. 6,802,923 184,377 GMR Infrastructure Ltd. (1) 2,892,000 18,188 Grasim Industries Ltd. 42,800 3,972 Hotel Leelaventure Ltd. 2,874,100 5,243 Housing Development Finance Corp. Ltd. 1,292,994 93,632 Info Edge (India) Ltd. 4,663 157 Infosys Technologies Ltd. 858,820 38,384 Infrastructure Development Finance Co. Ltd. 8,728,191 50,470 Ishaan Real Estate PLC (1) 2,077,023 4,370 Jammu and Kashmir Bank Ltd. 537,400 11,632 Larsen & Toubro Ltd. 642,219 67,634 McLeod Russel India Ltd. (4) 5,566,169 12,224 Mundra Port and Special Economic Zone Ltd. (1) 9,900 319 Rajesh Exports Ltd. 1,265,191 29,043 Reliance Industries Ltd. 287,193 21,004 SET India Ltd. (acquired 5/15/00, cost: $107,294,000) (1) (2) 284,195 29,519 Shopper's Stop Ltd. 1,005,300 14,155 Shree Cement Ltd. 617,122 20,972 Sobha Developers Ltd. 263,020 6,067 Steel Authority of India Ltd. 439,237 3,155 Suzlon Energy Ltd. 3,005,268 147,617 United Spirits Ltd. 1,455,291 73,350 Wipro Ltd. 365,778 4,865 1,148,655 Indonesia-2.67% PT Astra International Tbk 30,685,000 88,361 PT Bank Mandiri (Persero) Tbk 113,853,500 41,980 PT Bank Rakyat Indonesia (Persero) Tbk 7,686,000 5,999 PT Ciputra Surya Tbk (1) 30,567,500 3,163 PT Jaya Real Property 9,808,000 1,598 PT Medco Energi Internasional Tbk 50,490,500 27,569 PT Perusahaan Gas Negara (Persero) Tbk 3,253,500 5,269 PT Surya Citra Media Tbk 38,277,500 3,832 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, Class B 237,978,402 257,408 435,179 Israel-1.83% "Bezeq" The Israel Telecommunication Corp. Ltd. 31,422,227 58,242 Bank Hapoalim B.M. 7,205,036 35,837 Bank Leumi le-Israel B.M. 4,094,044 19,817 Israel Chemicals Ltd. 4,578,206 58,167 Orbotech Ltd. (1) 425,673 7,471 Partner Communications Co. Ltd. 625,604 13,800 Supersol Ltd. 5,684,048 25,114 Teva Pharmaceutical Industries Ltd. (ADR) 1,694,600 78,765 297,213 Kazakhstan-0.45% OJSC KazMunaiGas Exploration Production (GDR) 2,373,400 73,065 73,065 Malaysia-4.74% AirAsia Bhd. (1) 35,786,500 17,221 Astro All Asia Networks PLC 12,580,200 13,271 Bumiputra-Commerce Holdings Bhd. 46,536,649 153,420 E
